dismiss, AND REMAND this matter to the district court for further
                  proceedings consistent with this order.'




                                                              Pickering
                                                                   --r\ .

                                                                                          , J.
                                                              Saitta

                  PARRAGUIRRE, J., concurring:
                                For the reasons stated in the SFR Investments Pool 1, LLC u.
                  U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                  that respondent lost its lien priority by virtue of the homeowners
                  association's nonjudicial foreclosure sale. I recognize, however, that SFR
                  Investments    is now the controlling law and, thusly, concur in the
                  disposition of this appeal.



                                                              Parraguirre


                  cc: Hon. Mark R. Denton, District Judge
                       Law Offices of Noggle Law PLLC
                       Wright, Finlay & Zak, LLP/Las Vegas
                       Eighth District Court Clerk




                        'The injunction imposed by our July 22, 2014, order is vacated.


SUPREME COUFtT
        OF
     NEVADA
                                                        2
(0) [947A    en